Title: To Benjamin Franklin from Jacques-Dominique de Roberdeau, 8 April 1778
From: Roberdeau, Jacques-Dominique de
To: Franklin, Benjamin


Sir.
Haguenau april 8th. 1778.
Your agreable favour of the 21st feb. past I duly received. The reason of my Silence Was, that gen. roberdeau’s letter, you have been So good as to Send me, has been mislaid, and I could not find it Sooner. Here I send it inclosed according to your desire.
Pray give me leave to use this opportunity for myself, and pay you my compliment on the hapy Success of your magnanimous Endeavours for your dear Country. May you Enjoye a long time the Sublime pleasure your heart must feel in the Knowlegde of being your Self the author of the present and futur happiness of your country and Countrymen. Is there any thing in the World So disirable as to be like you the teacher and friend of mankind? Yes my dear Sir I’d Wish to be master of the first crown in this World, and exchange it for the part you acted in it. With these Sentiments I am Sir your Most Obediant Servant.
J: DE Roberdeaucolonel de cavallerie
  
Addressed: A Monsieur / Monsieur Le Docteur franklen / Delegué des Etats Unis de l’amerique / A Passÿ prés de Paris / à Paris
Endorsed: Roberdeau about Du Plessis
